Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-14 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-14 of U.S. Patent No. 11,057,141 (hereinafter referred to as ‘141) in view of Iwai (US 2010/0272022). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants and/or subsets of one another.
Regarding claims 1, 9 and 17, ‘141 describes an apparatus/method/non-transitory computer readable storage medium having executable instructions stored thereon to be executed by a computer, comprising [steps of]: 
[a processor; and a non-transitory storage medium storing executable instructions; wherein the processor is configured to execute the executable instructions to cause the apparatus to]: 
determine a sequence index r.sub.i based on a group number k, wherein the sequence index r.sub.i is determined using a relation k * N i N 1 , wherein N.sub.i is a length of a Zadoff-Chu sequence, N.sub.1 is a reference length, and the group number k is an index of a sequence group; generate a reference signal sequence with a reference signal sequence length based on the sequence index r.sub.i (claim 8, reworded, where k is sequence group value/index, fig. 4 #202).
‘141 fails to further explicitly describe:
process a received signal based on the reference signal sequence.
Iwai also describes sequence number used for generating a reference signal sequence (fig. 9 & para. 45, sequence index (number) used in ZC sequence generation section 108 within the signal generation section 107 (ZC sequence to use for a reference signal)), further describing:
process a received signal based on the reference signal sequence (fig.9 & para. 42-45, closed loop of fig. 4 enables the generated ZC (reference signal) transmitted at the transmitter end to be used for the decoding section 104 at the receiver end).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the reference signal generated in ‘141 to be used for processing a received signal as in Iwai.
The motivation for combining the teachings is that this decreases interference of sequences & boosts accuracy of channel estimation (Iwai, para. 8).
Regarding claims 2 and 10, ‘141 describes:
wherein the length of the Zadoff-Chu sequence is equal to a largest prime number smaller than a value of the reference signal sequence length (claim 8 subset, reworded).
Regarding claims 3, 11 and 18, ‘141 describes:
wherein determining the sequence index r.sub.i comprises: determining the sequence index r.sub.i by rounding down k * N i N 1 (claim 11).
Regarding claims 4, 12 and 19, ‘141 describes:
wherein the processor is further configured to execute the executable instructions to cause the apparatus to: generate a second r.sub.i value by rounding up k * N i N 1 (claim 12, where generate = determine).
Regarding claims 5, 13 and 20, ‘141 describes:
wherein determining the sequence index r.sub.i comprises: determining the sequence index r.sub.i by rounding up k * N i N 1 (claim 13).
Regarding claims 6, 14 and 21, ‘141 describes:
wherein the processor is further configured to execute the executable instructions to cause the apparatus to: generate a second r.sub.i value by rounding down k * N i N 1 (claim 14, where generate = determine).

Claims 7-8 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,057,141 (‘141) in view of Iwai, and further in view of Kwasinski (US 7,965,797).
Regarding claims 7 and 15, ‘141 and Iwai combined fail to further explicitly describe:
wherein N.sub.1 is 31.
Kwasinski also describes generation of reference ZC sequences where N.sup.RS.sub.ZC [denominator] is the sequence length (col. 2 line 24), further describing:
wherein N.sub.1 is 31 (col. 5 lines 55-65, in sequence defined by relation of formula 1, the N.sup.RS.sub.ZC [denominator] (= N.sub.1) may be set to 31).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the N.sub.1 in ‘141 and Iwai combined to 31 as in Kwasinski.
The motivation for combining the teachings is that this value abides to the definition of LTE standard in 4G communication (Kwasinski, col. 5 lines 59-60).
Regarding claims 8 and 16, ‘141 and Iwai combined fail to further explicitly describe:
wherein N.sub.1 is equal to a shortest sequence length in the sequence group.
Kwasinski also describes generation of reference ZC sequences where N.sup.RS.sub.ZC [denominator] is the sequence length (col. 2 line 24), further describing:
wherein N.sub.1 is equal to a shortest sequence length in the sequence group (col. 5 lines 55-65, in sequence defined by relation of formula 1, the N.sup.RS.sub.ZC [denominator] (= N.sub.1) may be set to [shortest length of] 31 instead of the other longer lengths of 47, 59, 71, 89, 107, 113, 139, 179, 191, 211, 239, 283, 293, 317, 359, 383, 431, 479, 523, 571, 599, 647, 719, 761, 863, 887, 953, 971, 1069, 1151, 1193).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the N.sub.1 in ‘141 and Iwai combined to shortest sequence length as in Kwasinski.
The motivation for combining the teachings is that this value abides to the definition of LTE standard in 4G communication (Kwasinski, col. 5 lines 59-60).

The motivation for combining the teachings is that this decreases interference of sequences & boosts accuracy of channel estimation (Iwai, para. 8).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Upon overcoming the above obvious Double Patenting rejections, the claims are allowed as each of the independent claims 1, 9 and 17 comprised deemed allowable subject matter which are reworded version of those features included in the immediate parent patent’s independent claim.  Examiner also re-reviewed all the great many dozens of lengthy IDS reference from previous (parent) applications.  The newest closest prior art, Ogawa (US 2010/0284265) describing sequence number establishment with selection from a plurality of sequence groups into which the Zadoff-chu sequences are grouped (abstract), combined with already cited prior art of Jung (US 7,539,263) describing preamble ZC (sub)sequences of N/N.sub.pre1, Lee (US 2008/0235314) describing ZC sequence’s Kth element = exp( (j*pi*M*k(k+1)) / N) (claim 8), fail to render all features as a whole for each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Hao (US 2012/0069933) describing sequencing the ZC sequences of the random access channel, Han (US 2009/0323855) describing generating code sequence using CAZAC codes &with length of N (para. 13), Tan (US 2007/0165567) describing extended spread sequencing for random access channel in a communication system (para. abstract), and Kwasinski (US 2009/0116587) describing generation of CAZAC sequence with K = (pi*u)/(N.sup.RS.sub.ZC) (formula 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469